Exhibit 10.9

REGENCY CENTERS CORPORATION

LONG TERM OMNIBUS PLAN



--------------------------------------------------------------------------------

REGENCY CENTERS CORPORATION

LONG TERM OMNIBUS PLAN

Table of Contents

 

          Page

ARTICLE I. PURPOSE

   1

1.1

   Purpose    1

1.2

   Extension of Plan    1

1.3

   Application of Plan to Prior Awards    1

ARTICLE II. DEFINITIONS

   1

2.1

   Affiliate    1

2.2

   Award    1

2.3

   Award Agreement    1

2.4

   Board    1

2.5

   Code    1

2.6

   Committee    2

2.7

   Company    2

2.8

   Directors’ Fees    2

2.9

   Dividend Equivalent Units    2

2.10

   Exchange Act    2

2.11

   Fair Market Value    2

2.12

   Incentive Stock Option    2

2.13

   Key Employee    2

2.14

   Non-Employee Director    2

2.15

   Non-Qualified Stock Option    3

2.16

   Option    3

2.17

   Participant    3

2.18

   Performance Award    3

2.19

   Plan    3

2.20

   Quarterly Period    3

2.21

   Released Securities    3

2.22

   Restricted Stock    3

2.23

   Rule 16b-3    3

2.24

   Share Equivalents    3

2.25

   Shares    3

2.26

   Share Value    3

2.27

   Stock Appreciation Right    3

2.28

   Stock Right    4

ARTICLE III. ADMINISTRATION

   4

3.1

   Committee    4

3.2

   Delegation of Authority    5

ARTICLE IV. SHARES

   5

4.1

   Number of Shares Available; Shares Subject to Terminated Awards    5

4.2

   Limitation on Outstanding Awards    5

4.3

   Adjustments    6

4.4

   Individual Limits    7

 

i



--------------------------------------------------------------------------------

ARTICLE V. PARTICIPATION

   7

ARTICLE VI. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

   7 6.1    Stock Options    7 6.2    Stock Appreciation Rights    8

ARTICLE VII. DIVIDEND EQUIVALENT UNITS

   9 7.1    Dividend Equivalent Units    9

ARTICLE VIII. RESTRICTED STOCK AND STOCK RIGHTS

   9 8.1    Restricted Stock    9 8.2    Stock Rights    10

ARTICLE VIIIA. ANNIVERSARY STOCK GRANT PROGRAM FOR NON-KEY EMPLOYEES

   11 8.2A    General.    11 8.3A    Eligibility.    11 8.4A    Number of
Shares.    11 8.5A    Issuance of Shares.    11

ARTICLE IX. PERFORMANCE AWARDS

   11 9.1    Performance Awards    11

ARTICLE X. OTHER SHARE-BASED AWARDS

   14 10.1    Grant of Other Awards    14 10.2    Terms of Other Awards    14

ARTICLE XI. PAYMENT OF DIRECTOR’S FEES

   15 11.1    Payment in Shares    15 11.2    Optional Payment in Cash    15

ARTICLE XII. TERMS APPLICABLE TO ALL AWARDS GRANTED UNDER THE PLAN

   15 12.1    Award Agreement    15 12.2    Consideration for Awards    15 12.3
   Awards May Be Granted Separately or Together; No Limitations on Other Awards
to Non-Employee Directors    15 12.4    Limitations on Transfer of Awards    15
12.5    Term    16 12.6    Taxes    16 12.7    Rights and Status of Recipients
   16 12.8    Awards Not Includable for Benefit Purposes    16 12.9    Share
Certificates; Representation by Participants; Registration Requirements    16
12.10    Amendments to Awards    16 12.11    Repricing Prohibited    17 12.12   
Adjustment to Awards Upon Certain Acquisitions    17 12.13    Correction of
Defects, Omissions, and Inconsistencies    17 12.14    Compliance with Laws   
17

ARTICLE XIII. AMENDMENT AND TERMINATION

   17 13.1    Amendment    17 13.2    Termination    18 13.3    Code Section
409A    18

 

ii



--------------------------------------------------------------------------------

ARTICLE XIV. GENERAL PROVISIONS

   18

14.1

   Effective Date of the Plan    18

14.2

   Term of Plan    18

14.3

   Governing Law; Dispute Resolution    18

14.4

   Unfunded Status of Plan    19

14.5

   Headings    19

14.6

   Severability    19

14.7

   Gender; Number    19

APPENDIX A

   A-1

 

iii



--------------------------------------------------------------------------------

REGENCY CENTERS CORPORATION

LONG TERM OMNIBUS PLAN

Article I. Purpose

1.1 Purpose. The purpose of the Regency Centers Corporation Long Term Omnibus
Plan, as set forth in this document, is to assist Regency Centers Corporation,
together with any successor thereto, and its Affiliates, to attract and retain
highly competent individuals to serve as Key Employees, consultants or advisors
to the Company or an Affiliate, and Non-Employee Directors who will contribute
to the Company’s success, and to motivate such individuals to achieve long-term
objectives which will inure to the benefit of all shareholders of the Company.
This Plan is intended to be an amendment to and restatement of the Regency
Realty Corporation 1993 Long Term Omnibus Plan.

1.2 Extension of Plan. Authority to grant Incentive Stock Options under the
Regency Realty Corporation 1993 Long Term Omnibus Plan was originally scheduled
to expire on September 23, 2003. The Company’s Board of Directors approved the
amendment, restatement and extension of the Plan (as set forth herein) on
March 21, 2003, subject to approval by the Company’s shareholders. The Company’s
Board of Directors again approved the restatement of the Plan on February 5,
2008 to incorporate amendments made to the Plan, to make other changes to
conform the terms of the Plan to the requirements of Code Section 409A and to
revise the provisions of Section 4.3 to preserve favorable accounting for the
Company for Awards granted under the Plan.

1.3 Application of Plan to Prior Awards. Any Awards granted under the Regency
Realty Corporation 1993 Long Term Omnibus Plan prior to March 21, 2003, shall be
administered under, and subject to the provisions of, this Plan, except to the
extent, if any, the provisions of this Plan, as amended and restated, adversely
affect the terms of any such Award.

Article II. Definitions

For purposes of this Plan, capitalized terms shall have the following meanings:

2.1 Affiliate means any entity of which shares (or other ownership interests)
having 50 percent or more of the voting power are owned or controlled, directly
or indirectly, by the Company. Solely for purposes of determining which
employees are eligible for the grant of an Incentive Stock Option, the term
“Affiliate” shall apply only to corporate Affiliates.

2.2 Award means any Non-Qualified Stock Options or Incentive Stock Options,
Stock Appreciation Rights, Dividend Equivalent Units, Restricted Stock, Stock
Rights, Performance Awards, or any other award made under the terms of the Plan.

2.3 Award Agreement means a written agreement, contract, or other instrument or
document specifically setting forth the terms and conditions of any Award.

2.4 Board means the Board of Directors of the Company.

2.5 Code means the Internal Revenue Code of 1986, as amended from time to time.
Any reference to a specific provision of the Code shall be deemed to include
reference to any successor provision thereto.



--------------------------------------------------------------------------------

2.6 Committee means a committee of the Board designated by the Board to
administer the Plan and comprised solely of at least two directors, each of whom
must qualify as an “outside director” within the meaning of Code Section 162(m)
and as a “non-employee” director within the meaning of Rule 16b-3.

2.7 Company means Regency Centers Corporation, or any successor thereto.

2.8 Directors’ Fees means the total amount each Non-Employee Director is
entitled to receive as fees, including fees for service as a committee member
and chair, for serving as a director of the Company, and any attendance or other
director fees or payments for other services of the Non-Employee Director to the
Company or its Affiliates.

2.9 Dividend Equivalent Units means the right to receive a payment based on
dividends paid on Shares, which right may be awarded as described in Error!
Reference source not found.

2.10 Exchange Act means the Securities Exchange Act of 1934, as amended. Any
reference to a particular provision of the Exchange Act shall be deemed to
include reference to any successor provision thereto.

2.11 Fair Market Value means, unless otherwise determined by the Committee or
Board, as applicable, with respect to a Share on the relevant date, (a) if the
Shares are listed on a national securities exchange, the last sales price as
reported for the immediately preceding date on which there was a sale of Shares
on such exchange; (b) if the Shares are not listed on a national securities
exchange, but are traded in an over-the-counter market, the last sales price
(or, if there is no last sales price reported, the average of the closing bid
and asked prices) for the Shares on the immediately preceding date on which
there was a sale of or quotation for Shares on that market; or (c) if the Shares
are neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Committee or Board, as
applicable. With respect to any other property, the fair market value of such
property shall be determined by such methods or procedures as the Committee or
Board, as applicable, establishes.

2.12 Incentive Stock Option means an Option designated as an incentive stock
option and that meets the requirements of Code Section 422.

2.13 Key Employee means any officer or other key employee of the Company or any
Affiliate who is responsible for or contributes to the management, growth, or
profitability of the business of the Company or any Affiliate as determined by
the Committee. In connection with any merger, acquisition or other business
combination to which the Company or any Affiliate is a party, the Committee is
authorized to designate other persons who may be deemed Key Employees for
purposes of the Plan (other than with respect to the award of Incentive Stock
Options) where such persons are key employees of another party to the business
combination (or key employees of any affiliate of such party) but do not become
employees of the Company or any Affiliate following the business combination,
provided that the Committee determines that granting substitute Awards under the
Plan, in place of outstanding awards held by the recipient under one or more
plans of the predecessor employer, constitutes appropriate severance
compensation.

2.14 Non-Employee Director means each member of the Board who is not an employee
of the Company or any Affiliate.

 

2



--------------------------------------------------------------------------------

2.15 Non-Qualified Stock Option means an Option that is not an Incentive Stock
Option.

2.16 Option means the right, granted pursuant to Article VI, to purchase Shares
at a specified price over a specified period of time, including any
replenishment feature which also may be awarded.

2.17 Participant means any Key Employee, consultant or advisor to the Company,
or Non-Employee Director who receives an Award, and to the extent applicable,
includes any other individual who holds an outstanding Award (including, but not
limited to, any individual who inherits a Participant’s Award following the
Participant’s death).

2.18 Performance Award means the right, granted pursuant to Article IX, to
receive cash and/or Shares at the end of a specified period subject to the
attainment of performance goals.

2.19 Plan means this Regency Centers Corporation Long Term Omnibus Plan, as it
may be amended from time to time. The Plan was previously named the “Regency
Realty Corporation 1993 Long Term Omnibus Plan.”

2.20 Quarterly Period means a consecutive three month period commencing on the
first day of each January, April, July and October.

2.21 Released Securities mean Shares of Restricted Stock with respect to which
all applicable restrictions have expired, lapsed, or been waived.

2.22 Restricted Stock means Shares, granted pursuant to Article VIII, that are
subject to restrictions on transferability and a risk of forfeiture.

2.23 Rule 16b-3 means Rule 16b-3 as promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as the same may be amended from
time to time, and any successor rule.

2.24 Share Equivalents means securities of the Company or any Affiliate which
are convertible into or exchangeable for Shares, including units of limited
partnership interest of Regency Centers, L.P. which are exchangeable for Shares,
but shall exclude Options and any Shares of special common stock of the Company
counted as Shares.

2.25 Shares mean the shares of common stock of the Company, $.01 par value per
share, subject to adjustment under Section 4.3. Shares shall also include shares
of special common stock of the Company, $.01 par value per share, except that if
shares of special common stock are convertible into a different number of shares
of common stock, such shares of special common stock shall be treated as Share
Equivalents.

2.26 Share Value means the value of a Share based on the average of the closing
prices of a Share, as the Board determines, during the Quarterly Period.

2.27 Stock Appreciation Right means the right, granted pursuant to Article VI,
to receive cash and/or Shares equal in value to the appreciation in the Fair
Market Value of a Share over a specified period of time.

 

3



--------------------------------------------------------------------------------

2.28 Stock Right means the right, granted pursuant to Article VIII, to receive
Shares over a specified period of time.

Article III. Administration

3.1 Committee. The Committee will administer the Plan with respect to Key
Employees, consultants or advisors, and the Board will administer the Plan with
respect to Non-Employee Directors. If, however, the Committee is not in
existence, the Board shall assume the functions of the Committee and all
references to the Committee in the Plan shall mean the Board. Subject to the
terms of the Plan and applicable law, the Committee or Board, as applicable,
shall have full power and authority to:

(a) designate eligible individuals to be Participants;

(b) determine the type or types of Awards to be granted to such Participants;

(c) determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards granted to such Participants;

(d) determine the terms and conditions of any Award granted to such
Participants;

(e) determine whether, to what extent, and under what circumstances Awards
granted to such Participants may be settled or exercised in cash, Shares, other
securities, other awards, or other property, or canceled, forfeited, or
suspended to the extent permitted in the Plan, and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;

(f) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award granted to such Participants shall be deferred
either automatically or at the election of the holder thereof;

(g) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan (including, without limitation, any Award
Agreement);

(h) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

(i) make any other determination and take any other action that the Committee or
Board, as applicable, deems necessary or desirable for the administration of the
Plan.

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the discretion of the Committee or Board,
as applicable, may be made at any time, and shall be final, conclusive, and
binding upon all persons, including the Company, any Affiliate, any Participant,
any shareholder, and any employee of the Company or of any Affiliate.

 

4



--------------------------------------------------------------------------------

3.2 Delegation of Authority. To the extent permitted by applicable law, the
Board may, in its discretion, delegate to another committee of the Board or to
one or more officers of the Company any or all of the authority and
responsibility of the Committee with respect to Awards to Key Employees,
consultants or advisors, other than those who are subject to the provisions of
Section 16 of the Exchange Act and Code Section 162(m) at the time any such
delegated authority or responsibility is exercised. To the extent that the Board
has delegated to such other committee or one or more officers the authority and
responsibility of the Committee, all references to the Committee herein shall
include such other committee or one or more officers.

Article IV. Shares

4.1 Number of Shares Available; Shares Subject to Terminated Awards

(a) Number of Shares Available. The maximum number of Shares which may be issued
under this Plan after the restated Effective Date (as specified in Section 14.1)
is 5,000,000, of which 2,446,905 Shares represent Shares that were previously
approved by shareholders for issuance under the terms of the Regency Realty
Corporation 1993 Long Term Omnibus Plan but which were not issued as of the
restated Effective Date. Shares available which are not awarded in one
particular year may be awarded in subsequent years. Any and all Shares may be
issued in respect of any of the types of Awards, provided that (1) the aggregate
number of Shares that may be issued in respect of Restricted Stock Awards, Stock
Rights Awards, Performance Awards or Dividend Equivalent Units settled in
Shares, and any other Share-Based Awards (other than Options or similar stock
purchase rights) which are settled in Shares is 2,750,000, and (2) the aggregate
number of Shares that may be issued pursuant to Incentive Stock Options is
3,000,000. The Shares to be offered under the Plan may be authorized and
unissued Shares or treasury Shares.

(b) Shares Subject to Terminated Awards. Shares shall be deemed to have been
issued under the Plan only to the extent actually issued and delivered pursuant
to an Award. To the extent that an Award lapses or the rights of its holder
terminate, any Shares subject to such Award may again be subject to new Awards
under this Plan. In the event the exercise price of an Option is paid in whole
or in part through the delivery (or withholding) of Shares, only the net number
of Shares issued in connection with the exercise of the Option shall reduce the
number of Shares reserved for issuance under the Plan. In the event that a
Participant satisfies his or her withholding tax payments related to an Award in
whole or in part through the delivery (or withholding) of Shares pursuant to
Section 12.6, the Shares delivered (or withheld) in payment in respect of such
withholding tax payments may be subject to new Awards under this Plan. The
provisions set forth in this Section 4.1(b) for calculating the replenishment of
Shares reserved for issuance under the Plan shall apply to all Awards issued
under this Plan prior to and after the restated Effective Date and all Shares
delivered (or withheld) in payment of an exercise price or tax withholding with
respect to any such Award. Notwithstanding the foregoing, Shares delivered (or
withheld) in payment of an option exercise price or in respect of withholding
tax payments related to an Award may not be subject to new Incentive Stock
Options under this Plan.

4.2 Limitation on Outstanding Awards. At any one time, the number of Shares
covered by an outstanding Award or to which an outstanding Award relates
(whether granted prior to or after the restated Effective Date) may not exceed
twelve (12) percent of the Company’s then outstanding Shares and Share
Equivalents except that this twelve (12) percent limitation shall not invalidate
any Awards made prior to a decrease in the number of outstanding

 

5



--------------------------------------------------------------------------------

Shares or Share Equivalents even though such Awards have resulted or may result
in Shares constituting more than twelve (12) percent of the then outstanding
Shares and Share Equivalents. The number of Shares covered by an Award, or to
which such Award relates, shall be counted on the date of grant of such Award
against the limit described in this Section 4.2. Any Shares issued pursuant to
an Award, including Shares issued upon the exercise of an Option, shall cease to
be considered subject to an Award for purposes of this Section 4.2 unless such
Shares are subject to a risk of forfeiture because they are not vested.

4.3 Adjustments. If:

(i) the Company shall at any time be involved in a merger or other transaction
in which the Shares are changed or exchanged;

(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities (other than stock
purchase rights that the Company may authorize and issue in the future) or other
property;

(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or

(iv) any other event shall occur, which, in the case of this clause (iv), in the
judgment of the Board or Committee necessitates an adjustment to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan,

then the Committee or Board, as applicable, shall, in such manner as it may deem
equitable, adjust any or all of (a) the number and type of Shares subject to the
Plan and which thereafter may be issued under the Plan, including the individual
limits described in Section 4.4, (b) the number and type of Shares subject to
outstanding Awards, (c) the grant, purchase, or exercise price with respect to
any Award, and (d) the number and type of outstanding Dividend Equivalent Units;
or, if deemed appropriate, make provisions for a cash payment to the holder of
an outstanding Award in lieu of any such adjustment; provided, however, that the
number of Shares subject to any Award payable or denominated in Shares shall
always be a whole number. Without limitation, in the event of any
reorganization, merger, consolidation, combination or other similar corporate
transaction or event (other than any such transaction in which the Company is
the continuing corporation and in which the outstanding common stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Committee or Board, as applicable,
may substitute, on an equitable basis as the Committee or Board, as applicable,
determines, for Shares then subject to an Award, the number and kind of shares
of stock, other securities, cash or other property to which holders of common
stock are or will be entitled in respect of such Shares pursuant to the
transaction.

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Board or Committee, as applicable, adjustments contemplated by this
subsection that are proportionate shall nevertheless automatically be made as of
the date of such stock dividend or subdivision or combination of the Shares.

 

6



--------------------------------------------------------------------------------

4.4 Individual Limits. Notwithstanding any other provision of the Plan, with
respect to Awards that are intended to satisfy the requirements for
performance-based compensation under Code Section 162(m):

(a) the maximum number of Options and Stock Appreciation Rights, in the
aggregate, which may be awarded pursuant to Article VI to any individual Key
Employee during any calendar year is 800,000 Shares and/or Rights;

(b) the maximum number of Shares of Restricted Stock and/or Shares subject to a
Stock Rights Award that may be granted pursuant to Article VIII to any
individual Key Employee during any calendar year is 400,000 Shares; and

(c) the maximum amount payable (in cash, Shares valued at Fair Market Value at
the date of issuance, or a combination of both) with respect to all Performance
Awards granted pursuant to Article IX to any individual Key Employee during a
calendar year is $5,000,000.

Article V. Participation

The Committee may designate any Key Employee, including any executive officer or
employee-director of the Company or any Affiliate, or consultant or advisor to
the Company or an Affiliate, as a Participant. The Board may designate any
Non-Employee Director as a Participant.

Article VI. Stock Options and Stock Appreciation Rights

6.1 Stock Options. Subject to the terms of the Plan, the Committee may grant to
Key Employees, consultants or advisors, and the Board may grant to Non-Employee
Directors, Options with such terms and conditions as the Committee or Board, as
applicable, determines.

(a) Terms and Conditions of Options. Subject to the terms of the Plan, at the
time of grant of an Option, the Committee or Board, as applicable, shall
determine:

(1) whether the Option will be a Non-Qualified or Incentive Stock Option,
provided that Incentive Stock Options may only be granted to Key Employees;

(2) the date of grant, which may not be earlier than the date on which the
Committee or Board, as applicable, approves such grant;

(3) the exercise price per Share, which may not be less than 100% of the Fair
Market Value of a Share on the date of grant;

(4) the number of Shares subject to the Option;

(5) the term of the Option, provided that no Incentive Stock Option shall be
exercisable more than ten years after the date of grant;

 

7



--------------------------------------------------------------------------------

(6) whether the Option will be subject to performance targets and waiting
periods, and the manner in which and within such period or periods the Option
will be exercisable (including but not limited to in installments);

(7) the method or methods by which payment of the exercise price of the Option
may be made or deemed to have been made (including payment in accordance with a
cashless exercise program under which, if so instructed by the Participant,
Shares may be issued directly to the Participant’s broker or dealer upon receipt
of the purchase price in cash from the broker or dealer), and the form or forms
of payment, including, without limitation, cash, Shares, other securities, other
Awards, or other property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the relevant exercise price; provided that
no Shares shall be issued until full payment has been made. A Participant shall
generally have the rights to dividends or other rights of a shareholder with
respect to Shares subject to the Option only when the Participant has given
written notice of exercise, has paid for such Shares as provided herein, and the
Shares have been issued. Notwithstanding the foregoing, if payment in full or in
part has been made in the form of Restricted Stock, an equivalent number of
Shares issued on exercise of the Option shall be subject to the same
restrictions and conditions for the remainder of the restriction period
applicable to the Restricted Stock surrendered therefor; and

(8) any other terms and conditions that are not inconsistent with the terms of
this Plan.

(b) Incentive Stock Options. The terms of any Incentive Stock Option shall
comply in all respects with the provisions of Code Section 422, and any
regulations promulgated thereunder.

(c) Replenishment Feature. The Committee or Board, as applicable, may specify,
at the time of grant or, with respect to Non-qualified Stock Options, at or
after the time of grant, that a Participant’s Options, in part or in whole,
shall include a “replenishment feature.” The replenishment feature provides that
at such time as the original Option is exercised, the Participant will
automatically be granted a new Option to purchase a number of Shares equal to
the number of Shares used by the Participant to pay the Option exercise price on
the original Option (the “Payment Shares”), provided that, unless determined
otherwise by the Committee or Board, as applicable, the replenishment Option
will not be granted unless (1) the Participant has owned the Payment Shares for
at least six (6) months prior to tendering such Payment Shares and (2) the Fair
Market Value of a Share has increased by at least twenty percent (20%) over the
exercise price per Share under the Option as of the date of exercise. If a
replenishment Option is granted to the Participant, the Participant will be
prohibited from tendering a number of Shares issued upon the exercise of the
original Option equal to the Payment Shares (the “Replacement Shares”) to pay
the exercise price of any subsequent Option exercise for at least six (6) months
from the date on which the Replacement Shares are issued. A replenishment Option
shall have an exercise price equal to the Fair Market Value of the Shares on the
date it is granted and shall expire on the stated expiration date of the
original Option. The Committee or Board, as applicable, may determine such other
terms and conditions for the replenishment Option that are not inconsistent with
the terms of the Plan.

6.2 Stock Appreciation Rights. Subject to the terms of the Plan, the Committee
may grant to Key Employees, consultants or advisors, and the Board may grant to
Non-Employee Directors, Stock Appreciation Rights with such terms and conditions
as the

 

8



--------------------------------------------------------------------------------

Committee or Board, as applicable, determines. Stock Appreciation Rights granted
in tandem with Incentive Stock Options may only be granted simultaneously with
the grant of the related Incentive Stock Option. Subject to the terms of the
Plan, the Committee or Board, as applicable, shall determine at the time of
grant with respect to each Stock Appreciation Right:

(a) the date of grant, which may not be earlier than the date on which the
Committee or Board, as applicable, approves such grant;

(b) the grant price, which may not be less than 100% of the Fair Market Value of
a Share on the date of grant;

(c) the number of Shares with respect to which the Stock Appreciation Right is
granted;

(d) the term, methods of exercise, methods of settlement (including whether
Stock Appreciation Rights will be settled in cash, Shares, other securities,
other Awards, or other property, or any combination thereof), and

(e) any other terms and conditions that are not inconsistent with the terms of
the Plan.

In addition, the Committee or Board, as applicable, may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it deems
appropriate.

Article VII. Dividend Equivalent Units

7.1 Dividend Equivalent Units. Subject to the terms of the Plan, the Committee
may grant to Key Employees, consultants or advisors, and the Board may grant to
Non-Employee Directors, Dividend Equivalent Units with such terms and conditions
as the Committee or Board, as applicable, determines. Subject to the terms of
the Plan, at the time of grant of a Dividend Equivalent Unit, the Committee or
Board, as applicable, shall determine:

(a) the date of grant, which may not be earlier than the date on which the
Committee or Board, as applicable, approves such grant;

(b) the number of Shares with respect to which the Dividend Equivalent Unit is
granted;

(c) the method for determining the value of a Dividend Equivalent Unit;

(d) the timing and methods of settlement (including whether Dividend Equivalent
Units will be settled in cash, Shares, other securities, other Awards, other
property, or any combination thereof); and

(e) any other terms and conditions that are not inconsistent with the terms of
the Plan.

Article VIII. Restricted Stock and Stock Rights

8.1 Restricted Stock. Subject to the terms of the Plan, the Committee may grant
to Key Employees, consultants or advisors, and the Board may grant to
Non-Employee Directors, Awards of Restricted Stock with such terms and
conditions as the Committee or Board, as applicable, determines.

 

9



--------------------------------------------------------------------------------

(a) Restrictions. The Committee or Board as applicable, may grant to any Key
Employee, consultant, advisor or Non-Employee Director an Award of Restricted
Stock in such number, and subject to such terms and conditions relating to
forfeitability (whether based on performance standards, periods of service or
otherwise) and relating to restrictions (including, without limitation, any
limitation on the right to vote a share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee or Board, as applicable, deems appropriate; provided
that with respect to any Award of Restricted Stock intended to qualify as
performance-based compensation under Code Section 162(m), the lapsing of the
restrictions shall be subject to the performance targets specified in Section
9.1(b).

(b) Registration. The Committee or Board, as applicable, shall determine the
manner in which Restricted Stock will be evidenced, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
of Restricted Stock, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend (as determined by the Committee
or Board, as applicable) referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. In addition, the Company may hold Shares of
Restricted Stock in escrow pending the lapse of the restrictions, unless
otherwise determined by the Committee or Board, as applicable.

(c) Shareholder Rights. Unless otherwise determined by the Committee or Board,
as applicable, and provided in an Award Agreement, a Participant shall become a
shareholder of the Company with respect to all Shares of Restricted Stock and
shall have all of the rights of a shareholder, including, but not limited to,
the right to vote such Shares and the right to receive dividends (or dividend
equivalents); provided, however, that any Shares distributed as a dividend or
otherwise with respect to any Restricted Stock as to which the restrictions have
not yet lapsed shall be subject to the same restrictions, and evidenced in the
same manner, as such Restricted Stock.

(d) Payment of Restricted Stock. At the end of the applicable restriction period
relating to Restricted Stock, one or more stock certificates for the appropriate
number of Shares, free of restrictions, shall be delivered to the Participant,
or, if the Participant received stock certificates representing the Restricted
Stock at the time of grant, the legends placed on such certificates shall be
removed upon request of the Participant.

(e) Forfeiture. Unless the Committee or Board, as applicable, determines
otherwise and sets forth in the Award Agreement, upon termination of employment
or service of a Participant (as determined under criteria established by the
Committee or Board, as applicable) for any reason during the applicable
restriction period, all Shares of Restricted Stock still subject to restriction
shall be forfeited by the Participant and reacquired by the Company; provided,
however, that the Committee or Board, as applicable, may, when it finds that a
waiver would be in the interests of the Company, waive in whole or in part any
or all remaining restrictions with respect to Shares of Restricted Stock.

8.2 Stock Rights. Subject to the terms of the Plan, the Committee may grant to
Key Employees, consultants or advisors, and the Board may grant to Non-Employee
Directors, Stock Rights with such terms and conditions as the Committee or
Board, as applicable,

 

10



--------------------------------------------------------------------------------

determines. Subject to the terms of the Plan, the Committee or Board, as
applicable, shall determine at the time of grant with respect to each Stock
Right Award:

(a) the number of Shares with respect to which such Award relates;

(b) the conditions for issuance of the Shares subject to the Award (whether
based on performance standards, periods of service or otherwise); and

(c) any other terms and conditions that are not inconsistent with the terms of
the Plan;

provided that with respect to any Stock Rights intended to qualify as
performance-based compensation under Code Section 162(m), the issuance of the
Shares subject to the Award shall be subject to the performance targets
specified in Section 9.1(b).

Article VIIIA. Anniversary Stock Grant Program for Non-Key Employees

8.2A General. In order to reward non-Key Employees for their tenure with the
Company, the Committee may grant Shares to employees who are not Key Employees
and who therefore are not eligible to receive Awards under other Articles of the
Plan. Such grants shall be made in accordance with the provisions of this
Article VIIIA, unless the Committee determines to change the criteria for
grants.

8.3A Eligibility. All employees of the Company or any Affiliate who do not
receive Awards under any other Articles of the Plan are eligible to receive
Shares after such anniversary dates of their employment as the Committee may
determine, provided that they have been continuously employed by the Company or
one or more of its Affiliates through the applicable anniversary date and have
worked at least 1,000 hours per year during such employment.

8.4A Number of Shares. The number of Shares issued will be determined by the
Committee and shall be based on the Fair Market Value of a Share as of the last
trading day of the calendar quarter in which the applicable anniversary date
occurs. The number of Shares issued will be rounded to the nearest whole Share.

8.5A Issuance of Shares. Shares issued under the anniversary stock grant program
will be issued as soon as practicable after the end of the calendar quarter in
which the anniversary date occurs and will be deposited in an account
established in the recipient’s name under the Company’s Dividend Reinvestment
Plan.

Article IX. Performance Awards

9.1 Performance Awards. Subject to the terms of the Plan, the Committee may
grant to Key Employees, consultants or advisors, and the Board may grant to
Non-Employee Directors, Performance Awards with such terms and conditions as the
Committee or Board, as applicable, determines.

(a) Issuance. A Performance Award shall consist of the right to receive a
payment of cash and/or Shares measured by:

(1) the Fair Market Value of a specified number of Shares at the end of the
performance period, or

 

11



--------------------------------------------------------------------------------

(2) the increase in the Fair Market Value of a specified number of Shares during
the performance period, or

(3) a fixed amount payable at the end of the performance period,

in each case contingent upon the extent to which certain predetermined
performance targets have been met during the performance period.

(b) Performance Targets. The performance targets may include individual
performance standards or specified levels of funds from operations, earnings per
share, return on investment, return on shareholder equity and/or such other
goals related to the performance of the Company, an Affiliate, or any unit or
division thereof, as may be established by the Committee or Board, as
applicable, in its sole discretion; provided that with respect to Performance
Awards that are intended to qualify as performance-based compensation under Code
Section 162(m), the Committee may select from only one or more of the following
performance targets:

(1) Funds from operations;

(2) Funds from operations per share, basic or diluted;

(3) Increases in funds from operations or in funds from operations per share;

(4) Dividends per share;

(5) Increases in dividends per share;

(6) Net income;

(7) Net income for common stockholders;

(8) Net income per share, basic or diluted;

(9) Increases in any measure of net income;

(10) Revenue growth;

(11) Lease renewal rates;

(12) Increases in percentage rent;

(13) Per square foot measures, including increases in gross leasable area or in
rent per square foot of gross leasable area or in developments initiated,
completed or leased;

(14) Occupancy rates;

(15) Development profits;

(16) Net operating profit;

 

12



--------------------------------------------------------------------------------

(17) Return measures (including, but not limited to, return on assets, capital
or equity);

(18) Cash flow (including, but not limited to, operating cash flow and free cash
flow);

(19) Cash flow return on capital;

(20) Earnings before or after taxes, interest, depreciation, and/or
amortization;

(21) Gross or operating margins;

(22) Productivity ratios;

(23) Share price (including, but not limited to, growth measures and total
shareholder return);

(24) Expense targets;

(25) General and administrative expenses as a percentage of total revenues;

(26) Margins;

(27) Operating efficiency;

(28) Tenant satisfaction;

(29) Working capital targets;

(30) Debt and debt-related ratios, including debt to total market capitalization
and fixed charge coverage ratios;

(31) Investments in real estate owned directly or indirectly through investments
in ventures; and

(32) Net asset value per share.

The Committee may use any of the above performance target(s) to measure the
performance of the Company or an Affiliate as a whole, or any business unit of
such entity, or any combination thereof, or may provide that any of the above
performance targets will be compared to the performance of a group of comparable
companies, or published or special index, or the Committee may select
performance target (23) above as compared to various stock market indices.

The Committee or Board, as applicable, in its sole discretion, but only under
circumstances when events or transactions occur to cause the performance targets
to be an inappropriate measure of achievement as determined by the Committee or
Board, as applicable, may change the performance targets for any performance
period at any time prior to the final determination of the Award; provided that
such discretion is precluded to the extent the Committee could increase the
compensation otherwise payable under any Award intended to qualify as
performance-based compensation under Code Section 162(m).

 

13



--------------------------------------------------------------------------------

(c) Earning Performance Awards. At the date of grant, the Committee or Board, as
applicable, shall prescribe a formula to determine the percentage of the
Performance Award to be earned based upon the degree of attainment of the
performance targets. The degree of attainment of performance targets shall be
determined in writing by the Committee or Board, as applicable, as of the last
day of the Award period. In the event the minimum performance targets are not
achieved, no payment shall be made to the Participant.

(d) Payment of Earned Performance Awards. The Committee or Board, as applicable,
shall determine whether payment of earned Performance Awards shall be made in
cash or Shares (based on the Fair Market Value of a Share on the last day of the
Award period), or a combination of cash and Shares. Payment normally will be
made as soon as practicable following the end of a performance period; provided
that the Committee or Board, as applicable, may permit deferral of the payment
of all or a portion of a Performance Award upon the request of the Participant
timely made in accordance with rules the Committee or Board, as applicable,
prescribes. Deferred amounts may generate earnings for the Participant under the
conditions of a separate agreement approved by the Committee or Board, as
applicable, and executed by the Participant. The Committee or Board, as
applicable, may define in the Award Agreement such other conditions of payment
of earned Performance Awards as it may deem desirable in carrying out the
purposes of the Plan.

(e) Change in Performance Targets. In the event that applicable tax and/or
securities laws change to permit the Committee to alter the governing
performance targets without obtaining shareholder approval of such changes, the
Committee may make such changes without obtaining shareholder approval;
otherwise, the performance targets listed in this Article IX must be re-approved
by shareholders of the Company every five (5) years in order for certain Awards
granted after such date to qualify as performance-based compensation under Code
Section 162(m).

Article X. Other Share-Based Awards

10.1 Grant of Other Awards. Subject to the terms of the Plan, the Committee may
grant to Key Employees, consultants or advisors, and the Board may grant to
Non-Employee Directors, other Awards, valued in whole or in part by reference
to, or otherwise based on, Shares, either alone or in addition to or in
conjunction with other Awards. Subject to the provisions of the Plan, the
Committee or Board, as applicable, may determine the persons to whom and the
time or times at which such Awards shall be made, the number of Shares to be
granted pursuant to such Awards, and all other conditions of the Awards. Any
such Award shall be confirmed by an Award Agreement executed by the Company and
the Participant, which Award Agreement shall contain such provisions as the
Committee or Board, as applicable, determines to be necessary or appropriate to
carry out the intent of this Plan with respect to such Award.

10.2 Terms of Other Awards. In addition to the terms and conditions specified in
the Award Agreement, Shares issued as a bonus pursuant to this Article X shall
be issued for such consideration as the Committee or Board, as applicable,
determines, but purchase rights shall be priced at 100% of Fair Market Value on
the date of the Award.

 

14



--------------------------------------------------------------------------------

Article XI. Payment of Director’s Fees

11.1 Payment in Shares. During the term of this Plan, each Non-Employee Director
shall receive his or her Directors’ Fees, in the form of quarterly payments in
arrears, in the form of Shares, unless the Non-Employee Director elects to
receive such payment in cash in accordance with Section 11.2. The total number
of Shares to be issued to a Non-Employee Director pursuant to this Section 11.1.
shall be determined by dividing the dollar amount of the Directors’ Fees due for
the payment period by the Share Value (or if so determined by the Board, Fair
Market Value) and rounding to the nearest whole Share. The Shares issuable to
Non-Employee Directors hereunder shall be issued on the first business day
immediately following the payment period.

11.2 Optional Payment in Cash. Non-Employee Directors who would otherwise
receive payment of their Directors’ Fees in Shares may make a written election
prior to the payment date, in the manner and form prescribed by the Board, to
receive payment of all or a portion of such Directors’ Fees in cash.

Article XII. Terms Applicable to All Awards Granted Under the Plan

12.1 Award Agreement. No person shall have any rights under any Award unless and
until the Company and the Participant to whom such Award is granted execute and
deliver an Award Agreement or any other Award acknowledgment authorized by the
Committee or Board, as applicable, that expressly grants the Award to such
person. If there is any conflict between the provisions of an Award Agreement
and the terms of the Plan, the terms of the Plan shall control.

12.2 Consideration for Awards. The Committee or Board, as applicable, shall
determine whether Awards will be granted to Participants with or without cash
consideration.

12.3 Awards May Be Granted Separately or Together; No Limitations on Other
Awards to Non-Employee Directors. Subject to the limitations of Section 6.2
regarding Stock Appreciation Rights, Awards to Participants may be granted
either alone or in addition to, in tandem with, or in substitution for any other
Award or any award granted under any other plan of the Company or any Affiliate,
and the terms and conditions of an Award need not be the same with respect to
each such Participant. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company or any Affiliate, may be granted either at the same time as or at
a different time from the grant of such other Awards or awards. Grants to
Non-Employee Directors pursuant to the Plan shall not limit the rights of such
Non-Employee Directors to receive awards or other benefits provided under other
plans of the Company or of any Affiliate.

12.4 Limitations on Transfer of Awards. Awards granted under the Plan shall not
be transferable other than by will or the laws of descent and distribution,
except that the Committee or Board, as applicable, may allow a Participant to:
(a) designate in writing a beneficiary to exercise the Award after the
Participant’s death, or (b) transfer any award, in the manner and to the extent
specified by the Committee or Board, as applicable. No Award (other than
Released Securities), and no right under any such Award, may be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

 

15



--------------------------------------------------------------------------------

12.5 Term. Except as otherwise provided in the Plan, the Committee or Board, as
applicable, shall determine the term of each Award.

12.6 Taxes. The Company or any Affiliate shall be entitled to withhold from any
amount otherwise payable to a Participant (or secure payment from the
Participant in lieu of withholding) the amount of any withholding or other tax
required by law to be withheld or paid by the Company or an Affiliate with
respect to any amount payable and/or Shares issuable to such Participant under
the Plan, or with respect to any income recognized upon the lapse of
restrictions applicable to an Award or upon a disqualifying disposition of
Shares received pursuant to the exercise of an Incentive Stock Option, and the
Company may defer payment or issuance of the cash or Shares upon the grant,
exercise or vesting of an Award unless indemnified to its satisfaction against
any liability for any such tax. The Company shall determine the amount of such
withholding or tax payment, which shall be payable by the Participant at such
time as the Company determines. The Committee may prescribe in each Award
Agreement one or more methods by which the Participant will be permitted to
satisfy his or her tax withholding obligation, which methods may include,
without limitation, the payment of cash by the Participant to the Company or an
Affiliate or the withholding from the Award, at the appropriate time, of a
number of Shares sufficient, based upon the Fair Market Value of such Shares, to
satisfy such tax withholding requirements. The Committee may establish such
rules and procedures relating to withholding methods as it deems necessary or
appropriate, including provisions for making additional withholding tax payments
in the form of Shares.

12.7 Rights and Status of Recipients. No Participant or other person has any
claim or right to be granted an Award. Neither the Plan nor any action taken
hereunder shall be construed as giving any individual any right to be retained
in the employ or service of the Company or any Affiliate.

12.8 Awards Not Includable for Benefit Purposes. Income recognized by a
Participant pursuant to an Award shall not be included in the determination of
benefits under any employee pension benefit plan (as such term is defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended)
or group insurance or other benefit plans applicable to the Participant which
are maintained by the Company or any Affiliate, except as may be provided under
the terms of such plans or determined by resolution of the Board.

12.9 Share Certificates; Representation by Participants; Registration
Requirements. In addition to the restrictions imposed pursuant to Article VIII
hereof, all certificates for Shares delivered under the Plan, whether pursuant
to any Award or the exercise thereof or otherwise, shall be subject to such stop
transfer orders and other restrictions as the Committee or Board, as applicable,
deems advisable under the Plan or the rules, regulations, and other requirements
of the Securities Exchange Commission, any stock exchange or other market upon
which such Shares are then listed or traded, and any applicable Federal or state
securities laws, and the Committee or Board, as applicable, may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions. The Committee or Board, as applicable, may require each
Participant or other person who acquires Shares under the Plan by means of an
Award originally made to a Participant to represent to the Company in writing
that such Participant or other person is acquiring the Shares without a view to
the distribution thereof.

12.10 Amendments to Awards. Subject to the limitations contained in the Plan,
the Committee or the Board, as applicable, may, in whole or in part, waive any
conditions or other restrictions with respect to, and may amend, alter, suspend,
discontinue, or terminate any

 

16



--------------------------------------------------------------------------------

Award granted to a Participant, prospectively or retroactively, but no such
action shall impair the rights of any Participant without his or her consent
except as provided in Sections 4.3 and 12.12.

12.11 Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Sections 4.3 and 12.12, the
Committee, the Board and each other person is prohibited from decreasing the
exercise price for any outstanding Option or the grant price of any outstanding
Stock Appreciation Right granted to a Participant under this Plan after the date
of grant or allowing a Participant to surrender an outstanding Option or Stock
Appreciation Right granted under this Plan to the Company as consideration for
the grant of a new Option with a lower exercise price or a new Stock
Appreciation Right with a lower grant price.

12.12 Adjustment to Awards Upon Certain Acquisitions. In addition to and not in
lieu of the authority granted the Committee or Board, as applicable, under
Section 4.3, in the event the Company or any Affiliate shall assume outstanding
employee awards or the right or obligation to make future awards in connection
with the acquisition of another business or another corporation or business
entity, the Committee or Board, as applicable, may make such adjustments, not
inconsistent with the terms of the Plan, in the terms of Awards granted to
Participants as it shall deem appropriate in order to achieve reasonable
comparability or other equitable relationship between the assumed awards and the
Awards granted under the Plan to Participants as so adjusted.

12.13 Correction of Defects, Omissions, and Inconsistencies. The Committee or
Board, as applicable, may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award or Award Agreement in the manner and
to the extent it deems desirable to effectuate the intent of the Plan or such
Award.

12.14 Compliance with Laws. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required, and to Company policies that affect the issuance
and or transfer of Shares or other securities issued by the Company. The Company
shall have no obligation to issue or deliver evidence of title for Shares issued
under the Plan prior to:

(a) obtaining any approvals from governmental agencies and national securities
exchanges that the Company determines are necessary or advisable; and

(b) completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

Article XIII. Amendment and Termination

13.1 Amendment. The Board may amend, alter, suspend, discontinue, or terminate
the Plan or any part hereof at any time it deems necessary or appropriate;
provided, however, that no amendment, alteration, suspension, discontinuation or
termination of the Plan shall in any manner (except as otherwise provided in
this Article XIII) adversely affect any Award granted and then outstanding under
the Plan, without the consent of the Participant; and provided, further, that
shareholder approval of any amendment of the Plan shall also be obtained if
otherwise required by applicable law or the listing requirements of the
principal

 

17



--------------------------------------------------------------------------------

securities exchange or market on which the Shares are then traded. In addition,
the Committee in its sole discretion may make ministerial, administrative and
other non-material amendments to the Plan. Notwithstanding the foregoing, the
Board and Committee are prohibited from amending the provisions of the Plan that
prohibit the repricing of Options and Stock Appreciation Rights without
shareholder approval; provided that, even with such shareholder approval, the
reduction in the exercise price of an Option or the grant price of a Stock
Appreciation Right may only be made in connection with a transaction which is
considered the grant of a new Option or Stock Appreciation Right for purposes of
Code Section 409A and only provided that the new exercise price or grant price
is not less than the Fair Market Value of a Share on the new grant date.

13.2 Termination. The Board shall have the right and the power to terminate the
Plan at any time. No Award shall be granted after the termination of the Plan;
provided that, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond the
date of the Plan’s termination, and, to the extent set forth in the Plan, the
authority of the Committee or Board, as applicable, to amend, alter, adjust,
suspend, discontinue, or terminate any such Award, or to waive any conditions or
restrictions with respect to any such Award, and the authority of the Board or
Committee to amend the Plan, shall extend beyond such date.

13.3 Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.

Article XIV. General Provisions

14.1 Effective Date of the Plan. The Plan shall be effective as of March 21,
2003.

14.2 Term of Plan. The term of the Plan shall be indefinite except that (1) no
Incentive Stock Option shall be granted under the Plan after March 21, 2013, and
(2) no Awards of any kind shall be made after May 6, 2013.

14.3 Governing Law; Dispute Resolution. The Plan and all determinations made and
actions taken pursuant to the Plan shall be governed by the laws of the state of
Florida and applicable federal laws, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
the Plan to the substantive law of another jurisdiction. Any dispute,
controversy or claim between the Company and a recipient of an Award or other
person arising out of or relating to the Plan or an Award Agreement shall be
settled by arbitration conducted in the City of Jacksonville in accordance with
the Commercial Rules of the American Arbitration Association then in force and
Florida law within 30 days after written notice from one party to the other
requesting that the matter be submitted to arbitration. Arbitration must be
initiated by serving or mailing a written notice of the complaint to the other
party within one year (365 days) after the day the complaining party first knew
or should have known of the events giving rise to the complaint. Failure to
initiate arbitration within this time period will result in waiver of any right
to bring arbitration or any other legal action with respect to the Plan, any
Award or any Award Agreement. The arbitration decision or award shall be binding
and final upon the parties. The arbitration award shall be in writing and shall
set forth the basis thereof. The existence, contents or results of any
arbitration may not be disclosed by a party or arbitrator without the prior
written consent of both parties. The parties shall abide by all awards rendered
in such arbitration proceedings, and all such awards may be enforced and
executed upon in any court having jurisdiction over the party against whom
enforcement of such

 

18



--------------------------------------------------------------------------------

award is sought. The Company shall reimburse the Participant for all costs and
expenses (including, without limitation, reasonable attorneys’ fees, arbitration
and court costs and other related costs and expenses) the Participant reasonably
incurs as a result of any dispute or contest regarding the Plan, any Award or
any Award Agreement and the parties’ rights and obligations hereunder if, and
when, the Participant prevails on at least one material claim; otherwise, each
party shall be responsible for its own costs and expenses.

14.4 Unfunded Status of Plan. Unless otherwise determined by the Committee or
Board, as applicable, the Plan shall be unfunded and shall not create (or be
construed to create) a trust or a separate fund or funds. The Plan shall not
establish any fiduciary relationship between the Company and any Participant or
other person. To the extent any person holds any right by virtue of a grant
under the Plan, such right (unless otherwise determined by the Committee or
Board, as applicable) shall be no greater than the right of an unsecured general
creditor of the Company.

14.5 Headings. Section headings are used in the Plan for convenience only, do
not constitute a part of the Plan, and shall not be deemed in any way to be
material or relevant to the construction or interpretation of the Plan or any
provision thereof.

14.6 Severability. Whenever possible, each provision in the Plan and every Award
and right at any time granted under the Plan shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of the
Plan or any Award or right at any time granted under the Plan shall be held to
be prohibited by or invalid under applicable law, then (a) such provision shall
be deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan and every other Award or right at any time granted under the Plan shall
remain in full force and effect.

14.7 Gender; Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

19



--------------------------------------------------------------------------------

REGENCY CENTERS CORPORATION

LONG TERM OMNIBUS PLAN

Appendix A

Any Awards of DEU Options granted prior to the restated Effective Date of the
Plan (as specified in Section 14.1) are subject to the following terms and
conditions:

(a) Dividend Equivalent Unit Account. With respect to the number of Shares
subject to a DEU Option, a notional number of shares shall be credited to an
account (“Dividend Equivalent Account”) to be established for the Participant,
which account shall be unfunded and unsecured and shall be held with the general
assets of the Company. Each such credit shall be recorded as of the first
business day of the calendar quarter immediately following each record date for
a cash dividend declared on Shares for any DEU Option which is outstanding on
such record date. The notional share amounts (such amounts, together with any
amounts credited pursuant to (b) below, the “Dividend Equivalent Units”)
credited to the Participant’s Dividend Equivalent Account shall be the aggregate
number of Shares, rounded to the nearest whole Share, derived by (1) multiplying
(x) the Net Dividend Rate by (y) the exercise price of the DEU Option,
(2) dividing the product thereof by four (or whatever other multiplier was used
in arriving at the annualized dividend rate), (3) multiplying the resultant
quotient by the number of Shares subject to the unexercised portion of the DEU
Option as of the dividend record date, and (4) dividing the product thereof by
the average closing price of a Share during the immediately preceding calendar
quarter on the principal exchange on which the Shares are traded. For example,
assume that (1) on January 1, 2000 the Committee awards a DEU Option to a Key
Employee for 1,000 Shares having an exercise price of $25 per Share, (2) on
January 1, 2000, the average annual yield of the Standard and Poors 500 Index is
1.5%, (3) the Board declares a quarterly dividend of $0.50 for shareholders of
record as of February 10, 2000, (4) the Participant has not exercised the DEU
Option as of February 10, 2000, and (5) the average closing price for Shares on
the New York Stock Exchange during the calendar quarter ending March 31, 2000 is
$26. The Net Dividend Rate for the DEU Option is 4 times $0.50 divided by $25,
i.e., 8.0%, less 1.5%, or 6.5%. As of April 3, 2000, the first business day of
the next calendar quarter, there would be credited to the Participant’s Dividend
Equivalent Account the number of Dividend Equivalent Units as follows: First,
6.5% times $25 divided by 4 times 1,000 Shares equals $406.25. Next, $406.25
divided by $26 equals 15.625 Shares, or 16 Dividend Equivalent Units, rounded to
the nearest whole number.

(b) Additional Credits. Dividend Equivalent Units shall be credited for each
Dividend Equivalent Unit on the same basis as on the Shares subject to the
unexercised portion of the DEU Option, except that the actual dividend rate per
Share shall be used instead of the Net Dividend Rate.

(c) Vesting and Payment. Unless the Committee determines otherwise with respect
to DEU Options awarded to Key Employees, Dividend Equivalent Units (including
Dividend Equivalent Units paid on DEU Options issued to Non-Employee Directors)
shall be subject to the following terms and conditions:

(1) Dividend Equivalent Units shall vest in accordance with the vesting schedule
applicable to the DEU Option with respect to which the Dividend Equivalent Unit
was awarded.

 

A-1



--------------------------------------------------------------------------------

(2) All Dividend Equivalent Units which are not vested upon the Participant’s
date of termination of employment (or termination as a Non-Employee Director, as
the case may be) shall be forfeited.

(3) With respect to Dividend Equivalent Units that vested before January 1,
2005, all vested Dividend Equivalent Units shall be paid on the date of
termination of employment (or termination as a Non-Employee Director, as the
case may be), or the date of exercise of the Option (or portion thereof) to
which such Dividend Equivalent Units pertain. With respect to Dividend
Equivalent Units that vest on and after January 1, 2005, all vested Dividend
Equivalent Units shall be paid solely upon the Participant’s separation from
service within the meaning of Code Section 409A.

The Committee, or the Board with respect to DEU Options granted to Non-Employee
Directors, may revise the procedure for determining the value of Shares, the Net
Dividend Rate and the crediting date for Dividend Equivalent Units if the
Committee or Board, as applicable, determines that such revised procedure
simplifies the administration of Dividend Equivalent Units or more fairly
reflects the intent hereof and the Committee or Board, as applicable, determines
that the impact of such revision is not significant in terms of the amount to be
credited to Dividend Equivalent Accounts.

(d) Definitions. For purposes of this Appendix A, capitalized terms shall have
the following meanings:

(1) DEU Option means an Option that includes the right to receive Dividend
Equivalent Units.

(2) Dividend Equivalent Account means an account established for a Participant
to which are credited Dividend Equivalent Units for any DEU Option held by the
Participant.

(3) Dividend Equivalent Units means the right to receive additional Shares,
based on dividends paid on Shares, which right may be awarded with respect to an
Option.

(4) Net Dividend Rate means, as to any dividend record date, the cash dividend
in question computed on an annualized basis, divided by the exercise price of
the DEU Option, less the average annual dividend yield on the date the DEU
Option was awarded for the companies included in the Standard and Poors 500
Index (or such other similar index selected by the Committee), as determined
under procedures the Committee establishes.

 

A-2